Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with K. David Crockett, Reg. No. 34,311; on April 14, 2021.
The application has been amended as follows:
 
In claim 1, line 9, between “dilator” and “to”, --tip--  was inserted.

In line 27, after “said”, --punch--  was inserted.

In claim 20, line 9, between “dilator” and “to”, --tip--  was inserted.

In claim 31, line 9, between “dilator” and “to”, --tip--  was inserted.

The following is an examiner’s statement of reasons for allowance: With respect to base claims 1, 20, and 31, none of the prior art of record, alone or in combination, discloses an endoluminal punch system comprising, inter alia: an axially elongate sheath having a distal end and a proximal end, and a lumen extending from said 
For comparison to the present invention, prior-art reference Fleischman et al. (U.S. Pat. No. 6,132,438), for example, discloses, inter alia: an endoluminal punch system comprising an axially elongate sheath having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end, a dilator further comprising a tube having a proximal end, a distal end, a tapered dilator tip at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771